                                                                                   REID COLLINS & TSAI LLP
                                                                                 1601 Elm Street, Suite 4200
                                                                                         Dallas, Texas 75201
                                                                                        Main: 214.420.8900
                                                                                         Fax: 214.420.8909
                                                                                       www.reidcollins.com

                                                                                  Eric D. Madden Partner
                                                                                      Direct: 214.420.8901
                                                                                 emadden@reidcollins.com



                                      March 19, 2020

Honorable Karen B. Owens
United States Bankruptcy Court
for the District of Delaware
824 North Market Street, 6th Floor
Wilmington, Delaware 19801

       Re:    UMB Bank, N.A. v. Sun Capital Partners V, LP, Adv. No. 19-50272 (KBO)

Dear Judge Owens:

       Our firm represents Plaintiff UMB Bank, N.A., as Plan Trustee of The Limited
Creditors’ Liquidating Trust (the “Trustee”), in the above-referenced proceeding. We
respectfully submit this letter brief regarding a dispute with Defendants Sun Capital
Partners V, LP, Sun Mod Fashions IV, LLC, Sun Mod Fashions V, LLC, and H.I.G. Sun
Partners, LLC (collectively, “Sun Capital”) related to the proposed scheduling order.

                                       Background

       The Trustee seeks to avoid and recover a $42 million distribution (the “Transfer”)
paid to Sun Capital in December 2011, pursuant to 11 U.S.C. §§ 544(b) and 550.
Specifically, the Trustee alleges that the Transfer constituted an actual fraudulent transfer
under the Uniform Fraudulent Transfer Act (“UFTA”) based on multiple badges of fraud,
including that the Transfer: (a) was made to an insider; (b) was made shortly after the
debtor incurred $35 million in additional debt; (c) was comprised of substantially all of
the debtor’s assets; (d) was made in exchange for no consideration; and (e) rendered the
debtor hopelessly insolvent. The Trustee, moreover, alleges for purposes of section
544(b) that there were over 100 predicate creditors who could have avoided the Transfer
on those grounds, and whose claims were not time-barred because they did not know, or
have reason to know, about the Transfer prior to one year before the petition date.

       Sun Capital filed a motion to dismiss, arguing that the claims were time-barred
and that the Trustee had failed to identify a predicate creditor. Sun Capital pressed this
argument, even though the Trustee’s complaint specifically identified over 100 predicate
creditors. After dozens of pages in briefing and several months of delay, Sun Capital’s
argument was rejected by the Court in a ruling dated January 23, 2020.



                  AUSTIN | DALLAS | NEW YORK | WASHINGTON, D.C.
Letter to the Honorable Karen B. Owens
March 19, 2020
Page 2


       Sun Capital then sought to resurrect this argument during the meet-and-confer
process on a proposed scheduling order. The Trustee prepared a proposed scheduling
order based, in large part, on standard forms available on the Court’s website.1 (Ex. A.)
Sun Capital, however, refused to follow those forms, insisting that: (a) the Trustee had
failed to identify a predicate creditor; and (b) the scheduling order should provide for
bifurcated discovery—with all initial discovery and motion practice focused only on the
predicate creditor element of the Trustee’s claim. (Ex. B at 2-4.)

         The Trustee, in response, explained that Sun Capital’s bifurcation request: (a) is
based on a misunderstanding of applicable law; (b) is highly unusual and dilatory; and
(c) is wholly unnecessary. (Ex. B at 1-3.) In particular, the Trustee offered to narrow the
list of predicate creditors as part of its initial disclosures and to agree to early depositions
of those creditors. (Id.) “This approach,” the Trustee explained, “will allow [Sun Capital]
to explore whether to file an early summary judgment motion on the predicate creditor
issue, without unnecessarily delaying the overall progress of this case, which has been
pending for nearly 14 months already.” (Id. at 3.) Sun Capital, however, rejected this
reasonable (and standard) approach to discovery.

                                               Argument

A.        The Bifurcation Request Is Based on a Misunderstanding of Applicable Law.

         Sun Capital’s request for bifurcated discovery is based on a fundamental
misunderstanding of applicable law. Specifically, Sun Capital fails to grasp two basic
legal points: (1) predicate creditors need not have held a claim at the time of the Transfer
(i.e., future creditors may serve as predicate creditors); and (2) only a single predicate
creditor is needed to avoid the Transfer. A proper understanding of these two points
reveals that Sun Capital’s bifurcation request does not make any practical sense.

        First, Sun Capital mistakenly argues that only creditors with a claim at the time of
the Transfer may serve as predicate creditors (Ex. B at 3), thereby hoping to constrict the
list of predicate creditors. Sun Capital’s argument ignores the statutory text, which is
entitled “Transfers fraudulent as to present and future creditors.” FLA. STAT. ANN. §
726.105 (emphasis added). The statute, in fact, expressly states that a transfer “is
fraudulent as to a creditor whether the creditor’s claim arose before or after the transfer
was made.” Id. § 726.105(1) (emphasis added). And courts apply this statute according
to its plain terms. See, e.g., In re 160 Royal Palm, LLC, No. 18-19441-EPK, 2019 WL 989829,
at *9 (Bankr. S.D. Fla. Feb. 26, 2019) (“For claims under section 726.105, the creditor need

1   The Trustee’s proposed order is modeled upon the forms used by Judges Sontchi, Dorsey, and Gross.
Letter to the Honorable Karen B. Owens
March 19, 2020
Page 3


not have been a creditor at the time of the transfer as that provision includes both existing
and future creditors . . . .”); see also Giuliano v. Ferdinand (In re Liquid Holdings Group, Inc.),
No. 17-50662 (KG), 2019 WL 3380820, at *3 (Bankr. D. Del. July 25, 2019) (holding that the
Delaware UFTA does not require a predicate creditor to hold a claim at the time of the
transfer). Thus, despite Sun Capital’s mistaken argument,2 the Trustee may rely on
creditors with claims arising after the Transfer.

       Second, Sun Capital misapprehends that only a single predicate creditor is needed
to avoid the Transfer under 11 U.S.C. § 544(b). Because “section 544(b) of the Bankruptcy
Code puts the [T]rustee in the shoes of each individual creditor who could have avoided
the transfers under state law,” the one-year discovery period for the Trustee began to run
“when the last creditor could reasonably have discovered the fraudulent nature of a
particular transfer.” Field v. Starr (In re Maui Indus. Loan & Fin. Co.), 454 B.R. 133, 138
(Bankr. D. Haw. 2011). In other words, Sun Capital will not be able to negate the existence
of predicate creditors unless it can somehow prove that the discovery rule was triggered
against every single creditor more than one year before the petition date. See, e.g., Post-
Confirmation Comm. for Small Loans, Inc. v. Martin, No. 1:13-CV-195 (WLS), 2016 WL
1274127, at *8 (M.D. Ga. Mar. 31, 2016) (“[T]his Court must take into consideration
whether all creditors of the Debtors were able to reasonably discover the alleged
fraudulent nature of the . . . payments.”).

        Based upon these two fundamental legal points, Sun Capital faces very long odds
in trying to negate the existence of a predicate creditor. Indeed, trying to prove that each
and every one of the 100+ alleged predicate creditors knew or should have known about
the Transfer is a fool’s errand, not a reason for the highly unusual, inefficient, and dilatory
bifurcation of discovery.

B.      The Bifurcation Request Is Highly Unusual, Inefficient, and Dilatory.

       Bifurcated discovery is highly unusual. See, e.g., SenoRx, Inc. v. Hologic, Inc., 920 F.
Supp. 2d 565, 568 (D. Del. 2013) (“[B]ifurcation is ‘the exception, not the rule.’”); see also
Wilson v. Quest Diagnostics, Inc., No. 18-11960 (WJM), 2019 WL 7560932, at *2 (D.N.J. Aug.
22, 2019) (“[B]ifurcation of discovery . . . is extremely rare.”). That is because “bifurcation
often delays cases and leads to serial motion practice.” Wilson, 2019 WL 7560932, at *2.

2 During the meet-and-confer process, Sun Capital mistakenly cited two cases involving New York law.
(Ex. B at 3.) First, New York law does not apply here. Second, the two cases deal with section 273 of the
New York Debtor & Creditor Law, an inapposite provision pertaining to claims that, unlike here, can only
be brought by present creditors to avoid certain constructively fraudulent transfers. Third, the New York
provision analogous to section 726.105(1)(a) of the Florida UFTA makes clear that transfers made with
actual intent are fraudulent “as to both present and future creditors.” N.Y. DEBT. & CRED. LAW § 276.
Letter to the Honorable Karen B. Owens
March 19, 2020
Page 4


        This Court should likewise decline to bifurcate discovery here. First, it is unfair.
See id. at *4 (“The Court should not allow one side to pick one defense of its choosing,
limit discovery to that issue, and then presumably try a summary judgment motion.”).
Second, it is inefficient and impractical. See id. (“[T]hat approach to case management
would not only be unfair to plaintiff, it would wreak havoc on the docket, extending the
resolution of cases for years.”).3 Third, it is unwarranted. As explained above, bifurcated
discovery is unlikely to lead to a quicker resolution of this case. In any event, nothing
precludes Sun Capital from seeking such a resolution under the Trustee’s proposed
scheduling order.

C.      The Bifurcation Request Is Wholly Unnecessary.

       Sun Capital’s request for bifurcated discovery is unnecessary. The Trustee has
offered to narrow the list of predicate creditors as part of its initial disclosures and to
agree to early depositions of those creditors. “This approach,” as the Trustee explained
in the meet-and-confer process, “will allow [Sun Capital] to explore whether to file an
early summary judgment motion on the predicate creditor issue, without unnecessarily
delaying the overall progress of this case, which has been pending for nearly 14 months
already.” (Ex. B at 3.) There is simply no need to bifurcate discovery.

                                               Conclusion

       The Trustee requests that the Court enter its proposed scheduling order, which is
attached hereto in clean and blackline forms as Exhibits C and D, respectively. Given the
Court’s general order dated March 16, 2020, the Trustee is willing for the Court to rule on
this matter without a hearing. Alternatively, the Trustee’s counsel is available to
participate in telephonic hearing at the Court’s convenience.

                                                      Very truly yours,



                                                      Eric D. Madden

cc:     All counsel of record


3Sun Capital’s proposed scheduling order contemplates a stay of all deadlines until its summary judgment
motion is decided. (Ex. B at 7.) Thus, the trial date and other deadlines in its proposed order are illusory.
And once its motion is denied, “the case would just be starting and there would likely be subsequent rounds
of dispositive motion practice – a completely impractical approach.” Wilson, 2019 WL 7560932, at *4.
